DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Response to Amendment
The amendment filed on 12/27/2021 has been entered.  Claims 18, 23, 24, 26, 28, 30, 31, 38, and 39 have been amended.  The subject matter of claims 21, 22, 25, and 27 have been incorporated into respective claims 18 and 39, thus claims 21, 22, 25, and 27 have been cancelled.  Claims 18-20, 23, 24, 26, and 28-40 are remained pending for examination.  The rejection of the claims under 35 U.S.C. 103 is maintained for the reasons provided hereinafter. 
                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 18-20, 23, 24, 26, 28-30, 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over DELPHINE DELMAS; et al. US 20150308044 A1 (DELMAS) in view of Atsushi Ishino et al., US 20050287373 A1 (Ishino).

Regarding claim 18, DELMAS discloses:  A press cover (Title and abstract.  Press cover or press jacket are the same thing.), comprising: at least one polymer layer (para [0004] discloses “Press jackets are therefore made of a single- or multi-ply polymer layer, preferably of polyurethane…”) comprising or consisting of a polyurethane (para [0004]); formed from a prepolymer (para [0011-0012]) and a crosslinker (para [0011-0012]); wherein said prepolymer is a reaction product of phenylene 1, 4-diisocyanate and at least one polyol containing carbonate (para [0015-0017]), and wherein said crosslinker comprises a first component selected from the group consisting of 4,4'-methylenebis(3-chloro-2,6-diethylaniline), 4,4'- diaminodicyclohexylmethane, and mixtures thereof (para [0019] and [0032].  As noted previously, combining known prior art elements according to known methods is Delmas are used for similar purposes as 4, 4’- diaminodicyclohexylmethane recited in the instant claim and thus they are unpatentable over your prior art.), a second component consisting of or comprising propylene carbonate (para [0032] and claim 22.), and a third component comprising at least one polyol (para [0019] discloses “The crosslinker can further consist in part of the polyols or comprise one or more of the polyols that are used for the preparation of the prepolymer.”). 

However, DELMAS does not expressly disclose: the caprolactone polymer that contained in the at least one polyol.  
In same field of art, Ishino is directed to a papermaking belt made of a fabric for establishing the intensity of the entire belt, and a polyurethane laminated on one or both sides of the substrate.  Different polyurethanes may be used as the polyurethane depending on the part at which the belt is used.  That being said, Ishino discloses:  the caprolactone polymer (para [0025] discloses “Some polyester polyols may be produced from caprolactone or dimerized unsaturated aliphatic acid”. Emphasis is added).  Examiner views that combining known prior art elements according to known methods is obvious when it does no more than yield predictable results. Before the effective filing date of the invention, one of ordinary skill in the art could have combined the claimed components of the polyurethane by known methods, and that in combination, each component performs the same function as it does separately. Also, one of ordinary skill in the art would have recognized that the 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the press jacket of DELMAS by incorporating caprolactone polymer as taught by Ishino so as to offer advantages of making a press cover having an elevated stability and lifetime as compared to the known press cover in operation for the benefit of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the Ishino disclosure, would also have been motivated to apply its teaching of incorporating caprolactone polymer to the prepolymer component of the polyurethane for making textile fabrics used in paper machine clothing or press cover for the benefit of the claimed invention. 

Regarding claim 19, DELMAS in view of Ishino discloses all of the limitations of its base claim 18.  Ishino further discloses:  wherein said at least one polyol in said prepolymer is polycaprolactone polycarbonate polyol (para [0025] and [0027]).

Regarding claim 20, DELMAS in view of Ishino discloses all of the limitations of its base claim 19.  Ishino further discloses:  wherein said polycaprolactone polycarbonate polyol is a copolymer containing at least caprolactone and carbonate monomer units (para [0025] and [0027].  A copolymer is defined as a polymer derived from more than one species of monomer and thus disclosed by Ishino.).

DELMAS in view of Ishino discloses all of the limitations of its base claim 18.  DELMAS further discloses:  wherein said crosslinker contains 25% by weight to 95% by weight of said first component (Para [0006] discloses as prior art, for the production of a press jacket, a crosslinker component comprising from 60 to 99.8 mol % of a first component being an aliphatic diol compound or hydroquinone bis-|3-hydroxylethyl ether. Thus, the claimed % of the first component in the cross linking agent, either BDO or HQEE, would obviously be from 60 to 99.8 mol %, which reads substantially on the claimed ranges of 60 to 99.9 mol % and 75 to 99.9 mol.).

Regarding claim 24, DELMAS in view of Ishino discloses all of the limitations of its base claim 23.  DELMAS further discloses:  wherein said crosslinker contains 30% by weight to 70% by weight of said first component (Para [0006]). 

Regarding claim 26, DELMAS in view of Ishino discloses all of the limitations of its base claim 18.  DELMAS further discloses:   wherein said crosslinker contains 1 % by weight to 25% by weight of said second component (Para [0006].  Further regarding the unpatentability of claims 23, 24, and 26, see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), where it was held that claimed elastomeric polyurethanes which fall within the broad scope of the references are unpatentable thereover when there is no evidence of the criticality of the claimed ranges of molar proportions.).  

Regarding claim 28, DELMAS in view of Ishino discloses all of the limitations of its base claim 18.  DELMAS further discloses:   wherein said at least one polyol in the third component is: bifunctional polyol, polyester polyol, polycaprolactone polyol; or polyether polyol, polytetramethylene ether glycol, polypropylene glycol, polyethylene glycol, polyhexamethylene ether glycol, polycarbonate polyol, polyether carbonate polyol, polybutadiene polyol, perfluoropolyether polyol, silicone polyol, or a mixture thereof (para [0031-0032]).

Regarding claim 29, DELMAS in view of Ishino discloses all of the limitations of its base claim 28.  DELMAS further discloses:  wherein said bifunctional polyol has a molecular weight of 1000 to 4000 g/mol (para [0030] and para [0031] discloses “…The molecular weight of the polyols is preferably from 1000 to 3000 g/mol…”). 

Regarding claim 30, DELMAS in view of Ishino discloses all of the limitations of its base claim 18.  DELMAS further discloses:  wherein said crosslinker contains not more than 65% by weight of said third component (para [0030] and para [0031].  As noted previously, the fact that the crosslinker contains no more than 65% by weight of said third component, absent of showing unexpected results of data is unpatentable over the prior art since one of ordinary skill in the art would be quite capable to obtain the 65% by weight of said third component via trial and error.).  

Regarding claim 34, DELMAS in view of Ishino discloses all of the limitations of its base claim 18.  DELMAS further discloses:  wherein said at least one polymer layer is a radially outermost polymer layer of the press cover (para [0004-0006] discloses known elements of a shoe press jacket that includes an outermost polymer layer and a reinforcing structure embedded in a polymer layer.).

Regarding claim 35, DELMAS in view of Ishino discloses all of the limitations of its base claim 18.  DELMAS further discloses:  which further comprises a reinforcing structure embedded into said at least one polymer layer (para [0004-0006] discloses known elements of a shoe press jacket that includes an outermost polymer layer and a reinforcing structure embedded in a polymer layer.). 
DELMAS in view of Ishino discloses all of the limitations of its base claim 18.  DELMAS further discloses:  wherein said at least one polyol in said prepolymer additionally contains a polyether polycarbonate polyol, a polycarbonate polyol, a polytetramethylene ether glycol or a mixture thereof (para [0031-0032]).

Regarding claim 37, DELMAS discloses:   A press roll or shoe press roll for a shoe press for treatment of a fibrous material web (para [0003]), the press roll or shoe press roll comprising: at least one press cover according to claim 18 (the entire claim 18 in which the press roll carrying a circumferential press cover is addressed hereinbefore and will not repeated again to avoid redundancy.).

Regarding claim 38, DELMAS discloses:  A shoe press for treatment of a fibrous material web, paper web, cardboard web, tissue web or pulp web (para [0003]), the shoe press comprising: a press roll and an opposing roll together forming or bounding a nip (para [0003]), said press roll including a circumferential press cover according to claim 18 (The entire claim 17 in which the press roll carrying a circumferential press cover is addressed hereinbefore and will not repeated again to avoid redundancy.).

Regarding claim 39, DELMAS discloses:  A method of using a press cover (Title and abstract.  Press cover or press jacket are the same thing.), the method comprising the following steps: providing a press cover for a press (Title and abstract and para [0001]), the press cover including at least one polymer layer (para [0004] discloses “Press jackets are therefore made of a single- or multi-ply polymer layer, preferably of polyurethane…”) comprising or consist of a polyurethane (para [0004]), the polyurethane being formed from a prepolymer (para [0011-0012]) and a crosslinker (para [0011-, the prepolymer being a reaction     Application No. PCT/EP2018/065579Prel. Amdt. dated January 10, 2020product of phenylene 1,4-diisocyanate and at least one polyol containing carbonate (para [0015-0017]) and the crosslinker comprising a first component selected from the group consisting of 4,4'-methvlenebis(3-chloro-2,6-diethvlaniline), 4,4'-diaminodicvclohexvlmethane, and mixtures thereof (para [0019] and [0032].  As noted previously, combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  For example, 4,4'- diaminodicyclohexylmethane is the name for organic compounds with the formula CH₂(C₆H₁₀NH₂)₂, classified as a diamine and is well known to be used as epoxy curing agent to produce rubber products, plastics, dyes, and photo sensitive polymers. Therefore, similar organic compounds such as diethylenetoluenediamine (DEDTA), diethylmethylbenzenediamine (DETDA), methylene-bis-orthochloroaniline (MOCA), dimethylthiotoluenediamine (DMTDA), as disclosed by Delmas are used for similar purposes as 4, 4’- diaminodicyclohexylmethane recited in the instant claim and thus they are unpatentable over your prior art.), a second component consisting of or comprising propylene carbonate (para [0032] and claim 22.), and a third component comprising at least one polyol (para [0019] discloses “The crosslinker can further consist in part of the polyols or comprise one or more of the polyols that are used for the preparation of the prepolymer.”); and treating a fibrous material web, paper web, cardboard web, tissue web or pulp web by using the press cover in the press (para [0015-0017]).

However, DELMAS does not expressly disclose: the caprolactone polymer that contained in the at least one polyol. 
In same field of art, Ishino discloses:  the caprolactone polymer (para [0025] discloses “Some polyester polyols may be produced from caprolactone or dimerized unsaturated aliphatic acid. Emphasis is added” Emphasis is added.  Examiner views that combining known prior art elements according to known methods is obvious when it does no more than yield predictable results. Before the effective 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the press jacket of DELMAS by incorporating caprolactone polymer as taught by Ishino so as to offer advantages of making a press cover having an elevated stability and lifetime as compared to the known press cover in operation for the benefit of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the Ishino disclosure, would also have been motivated to apply its teaching of incorporating caprolactone polymer to the prepolymer component of the polyurethane for making textile fabrics used in paper machine clothing or press cover for the benefit of the claimed invention.

Regarding claim 40, DELMAS in view of Ishino discloses all of the limitations of its base claim 39.  DELMAS further discloses: which further comprises carrying out the step of treating the fibrous material web in a shoe press (para [0003]). 

Claims 31, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over DELPHINE DELMAS; et al. US 20150308044 A1 (DELMAS) in view of Atsushi Ishino et al., US 20050287373 A1 (Ishino) and further in view of Harpreet Singh; et al., US 20140352904 A1 (Singh).

Regarding claim 31, DELMAS in view of Ishino discloses all of the limitations of its base claim 18 as applied hereinabove.  
However, DELMAS in view of Ishino does not expressly disclose:  wherein: said crosslinker includes a fourth component including a catalyst; and said fourth component is selected from the group consisting of tertiary amines, metal compounds, organometallic compounds, mercury, aluminum, zirconium, iron, calcium, sodium, potassium, lead, tin, titanium, and mixtures of the aforementioned substances.
In the same field of art, Singh is directed to polyurethane elastomers used in the construction of paper machine press rolls and paper machine belts. The polyurethane elastomers are often the product of a reaction between a polyurethane prepolymer and a curing agent. The polyurethane prepolymer is typically made by combining a polyol, typically a Poly (tetra methylene) ether glycol (PTMEG) with an isocyanate, which is used in paper machine belts that can better withstand the conditions of a paper mill.  That being said, Singh discloses:  wherein said crosslinker includes a fourth component including a catalyst; and said fourth component is selected from the group consisting of tertiary amines, metal compounds, organometallic compounds, mercury, aluminum, zirconium, iron, calcium, sodium, potassium, lead, tin, titanium, and mixtures of the aforementioned substances (para [0040-0043].  The fact that the crosslinker has multi-components such as a fourth component is immaterial to the patentability of the claimed invention since it is obvious and well established to use crosslinker in the polyurethane for making press cover or jacket or belt used in papermaking industrial equipment.).  
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the press jacket of DELMAS in view of Ishino by using the concept of using a cross linker in polyurethane as taught by Singh so as to exhibit advantages in load bearing capability and abrasion resistance over natural and synthetic rubber materials for the Singh disclosure, would also have been motivated to apply its teaching of utilizing the using of a cross linker in polyurethane so as to improve the mechanical properties of the press cover such as, its surface hardness, resistance to pressure and temperature for the benefit of the claimed invention. 

Regarding claim 32, the combination of DELMAS and Ishino in view of Singh discloses all of the limitations of its base claim 31.  Singh further discloses:  wherein said tertiary amines are 1,4-diazabicyclo octane or triethylamine, and said organometallic compounds comprise bismuth or bismuth neodecanoate (para [0040-0043]). 

Regarding claim 33, the combination of DELMAS and Ishino in view of Singh discloses all of the limitations of its base claim 31.  Singh further discloses:  wherein said crosslinker contains not more than 5% by weight of said fourth component (para [0040-0043].  As noted previously, the fact that the crosslinker contains no more than 5% by weight of the fourth component, absent of showing unexpected results of data is unpatentable over the prior art since one of ordinary skill in the art would be quite capable to obtain the 65% by weight of said third component via trial and error.). 

Response to Arguments
Applicant's arguments filed on 12/27/2021 have been fully considered but they are not persuasive. 
The application of carbonate and caprolactone within the same polyol was discussed in previous Final Rejection dated 09/24/2021 and will not be repeated again to avoid redundancy. 
Again, the Applicant's arguments filed on 12/27/2021 contents:  “Accepting that it is already known in the art that polyols may be produced from carbonate or caprolactone, neither Delmas nor Ishino teaches or renders obvious ” (Page 10, 2nd paragraph).  Applicant asserts that the prior art does not disclose both a caprolactone and a carbonate.  Applicant’s argument is directed at a method limitation despite the fact that the applicant is claiming a product.  Applicant is respectfully reminded that method limitations do not further limit product claims unless the applicant can demonstrate that any alleged difference between the recited method limitation and the prior art will yield a product structurally different from the prior art product.  See product-by-process limitations in MPEP 2113.
  
On page 10, 3rd paragraph, Applicant contents:  “Consistent with pages 8-10 of the application, the presence of the third component will reduce hardness, which is advantageous for resistance to cracks…”.
In addition to what is noted in claims 18 and 39 hereinbefore with respect to the third component, Applicant’s attention is respectfully directed to DELMAS that attempts to provide a press jacket having the same advantage such as resistance to crack formation.  For example, DELMAS on para [0007-0008] discloses:  “Although the above press jackets have sufficient flexibility and at the same time sufficient rigidity, their resistance to chemicals, in particular to water and oil, their wear resistance, their resistance to crack formation, their crack growth resistance and their swelling behavior are in need of improvement.  Accordingly, it is an object of the invention, by using a mixture of prepolymers, purposively to achieve specific properties such as a lower swelling behavior and at the same time maintain good dynamic properties.”   
As indicated previously, Examiner views that combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  Therefore, the rejections of the claims are maintained.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748